DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner of Record 
The Examiner of Record has changed from Stuart Baum to Brian Sullivan.

Claim Status
Claims 4-62 are pending.
Claims 1-3 are newly cancelled.
Claims 4-52 are withdrawn.
Claims 53-62 are new.  
Claims 53-62 are examined on the merits.

Claim Interpretation
In order to ensure compact prosecution the terms “self-compatibility” and “self-compatible” in claims 53-54, 56-58, and 61 are interpreted to mean “referring to a plant in which pollen from a plant can fertilize eggs of the same plant; i.e., a plant that can be self-fertilized” (Self-Compatible, NYBG STEERE HERBARIUM, http://sweetgum.nybg.org/science/glossary/glossary-details/?irn=1433#:~:text=Referring%20to%20a%20plant%20in,Compare%20with%20self%2Dincompatible.)

Response to Arguments – Claim Objections
Applicant’s cancellation of the previous claims renders the claim objections moot, however applicant’s new claims require a new claim objection.  

Claim Objections
	Claim 53 is objected to because of the following informalities: “at least one noel genetic trait, self-compatibility” should be “at least one novel genetic trait, wherein the at least one novel genetic trait is self-compatibility”.
Claim 54 is objected to because of the following informalities:  "comprising selfing" should be "comprises self-fertilizing".  Appropriate correction is required.
Claim 59 is objected to because of the following informalities: “wherein said plant comprises the following steviol glycosides content as a percentage of the weight of dried leaf content” should be “wherein said plant comprises the following content of steviol glycosides as a percentage of weight of dried leaf content”.

Response to Arguments – Claim Rejections 35 USC 101
Applicant’s cancellation of the previous claims renders the rejection moot. 

Response to Arguments – 35 USC 112 Indefiniteness
	Applicant’s cancellation of the previous claims renders the rejection moot, however applicant’s new claims require new indefiniteness rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The rejection includes dependent claims.

Claim 61 is indefinite for reciting “consumable, food, or beverage is derived”.  This phrase is indefinite because it introduces more than one scope of the claims, specifically it is unclear to the ordinary artisan whether the claim is drawn to a consumable, food, or beverage that is derived from the Stevia rebaudiana plant is derived solely from the Stevia rebaudiana plant or whether the Stevia rebaudiana extract comprises only a portion of the consumable, food, or beverage.  This would be unclear to the ordinary artisan because of the language of the claim, in line one of the claim the consumable, food, or beverage is described as comprising one or more novel extracts while in line two of the claim the consumable, food, or beverage is described as being “derived” from at least one cell of a self-compatible Stevia plant.  The terms “comprising one or more novel extracts” and “derived from at least one cell of a self-compatible 

Written Description
Claim Rejections - 35 USC § 112
Claims 53-57 and 59-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 53, the term “one novel genetic trait, self-compatibility” lacks written description.  This claim lacks written description because the claim is extremely broad, specifically, self-compatibility is a complex trait which is under genetic control, responds to high temperatures, and is not well characterized in Stevia rebaudiana.  
The scope of claim 53 is drawn to any self-compatible Stevia rebaudiana plant.  However, the instant disclosure only describes two Stevia rebaudiana plants (varieties 314018 and 16139002) and evaluation of these plants and leaf extracts.  However, the instant disclosure does not disclose all Stevia rebaudiana plants that show self-compatibility.  Additionally the genetics of these two varieties are not described in the specification nor known in the art and the genes or loci associated with self-compatibility in Stevia rebaudiana are not known in the art.  Therefore despite this knowledge, based on the examples provided in the instant disclosure and the state of the art with respect to self-incompatibility in Stevia rebaudiana plants it does not appear that applicant had possession of all of the Stevia rebaudiana plants having self-compatibility.  Due to the complexity of self-compatibility and the large amount of factors 

Response to Arguments – 35 USC 102
	Applicant’s cancellation of the previous claims renders the rejection moot, however applicant’s new claims require new 35 USC 102 rejections and 35 USC 103 rejections. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 53-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goettemoeller, Seed Germination in Stevia rebaudiana, Perspectives on new crops and uses. ASHS Press, pages 510-511, 1999.
	With respect to claim 53, Goettemoeller discloses a Stevia rebaudiana plant (Goettemoeller, Page 2, Paragraph 1) comprising at least one novel genetic trait (Goettemoeller, Page 1, Second to last paragraph), self-compatibility (Goettemoeller, Page 3, Table 2), and wherein said self-compatibility results in a self-fertilization rate greater than 0.1% (Goettemoeller, Page 3, Table 2).  
	With respect to claim 54, Goettemoeller discloses a method of producing a self-compatible Stevia rebaudiana seed (Goettemoeller, Page 2, Paragraph 1-2; Goettemoeller, Page 3, Table 2), wherein said method comprises self-crossing the plant of claim 53 (See above) and collecting seed from said plant (Goettemoeller, Page 2, Paragraph 2).
	With respect to claim 55, Goettemoeller discloses a plant or a part thereof, produced by the method of claim 54 (Goettemoeller, Page 2, Paragraph 1-3; Goettemoeller, Page 3, Table 2).
	With respect to claim 56, Goettemoeller discloses a method of producing a self-compatible Stevia rebaudiana plant (Goettemoeller, Page 2, Paragraph 1-2; Goettemoeller, Page 3, Table 2), wherein said method comprises crossing (Goettemoeller, Page 2, Paragraph 1, Line 7; Goettemoeller, Page 2, Paragraph 2, Lines 8-10) the plant of claim 53 (See above) with another Stevia rebaudiana plant (Goettemoeller, Page 2, Paragraph 1, Lines 6-8) and harvesting the resultant seed (Goettemoeller, Page 2, Paragraph 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Goettemoeller, Seed Germination in Stevia rebaudiana, Perspectives on new crops and uses. ASHS Press, pages 510-511, 1999 in view of Yamada, Introduction of a self-compatible gene of Lolium temulentum L. to perennial ryegrass (Lolium perenne L.) for the purpose of the production of in bred lines of perennial ryegrass, Euphytica 122: 213-217, 2001.
With respect to claim 57, Goettemoeller teaches all of the limitations of claim 56 (See above).
With respect to claim 57, Goettemoeller does not teach a second self-cross and observing seed on said plant or motivation for a second self-cross.  
With respect to claim 57, Yamada teaches a method of producing a self-compatible L. perenne plant and that the production of inbred lines of self-incompatible plants is one of the 
It would have been obvious to the ordinary artisan at the time of filing to modify the self-compatible plant of Goettemoeller by self-crossing this plant to create another generation and then checking those plants for seed because the ordinary artisan would have been motivated to create a system to generate inbred lines as done in Yamada.  While the mechanism to generate self-compatible plants is different in Goettemoeller and Yamada, it would have been obvious to propagate the plant of Goettemoeller another generation in order to fix self-compatibility into the population in view of Yamada because of the benefits of generating an inbred line.  This would have been obvious because Goettemoeller indicates that Stevia rebaudiana has been described as self-incompatible but then shows Stevia rebaudiana plants showing the novel genetic trait of self-compatibility.  This trait is agriculturally beneficial because it allows for increased seed production and allows for the easy generation of inbred lines, which Yamada indicates are beneficial because of the ability to fix desired traits into the population and remove deleterious traits from the population.  It would have been obvious to the ordinary artisan to propagate the self-compatible plant of Goettemoeller to a future generation in order to ensure that the future generation is also self-compatible.  The ordinary artisan would have been motivated to propagate the self-compatible plant of Goettemoeller to a future generation in order to confirm the heritability of the self-compatibility locus and in order to ensure any important alleles are fixed in the population.  Therefore the ordinary artisan would have been motivated to combine .  

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Goettemoeller, Seed Germination in Stevia rebaudiana, Perspectives on new crops and uses. ASHS Press, pages 510-511, 1999 in view of Huang, Preparative isolation and purification of steviol glycosides from Stevia rebaudiana Bertoni using high-speed counter-current chromatography, Separation and Purification Technology, 71 (2010) 220-224.
With respect to claim 60, Goettemoeller teaches the plant of claim 53 (See 35 USC 102 rejection above).
With respect to claim 60, Goettemoeller does not teach preparing a novel extract from Stevia rebaudiana.
With respect to claim 60, Huang teaches that steviol glycosides are high sweetness, low calorie compounds with roles a food additives (Huang, Page 220, Column 1, Paragraph 1) and teaches a method of extracting steviol glycosides from Stevia rebaudiana (Huang, Page 220, Abstract), by providing plant biomass of Stevia rebaudiana which comprises steviol glycosides and treating it with a solvent which leads to contacting the plant with the solvent to extract the steviol glycoside from the plant and then separating the biomass to obtain one or more novel extracts comprising at least one steviol glycoside, specifically Huang teaches extracting leaves of S. rebaudiana with the solvent, hot water (Huang, Page 221, Column 1, Last Paragraph), which was then added to a column containing macroporous resin (Huang, Page 221, Column 1, Last Paragraph) and then after washing the resin was eluted (Huang, Page 221, Column 2, First 
It would have been obvious to the ordinary artisan at the time of filing to modify the plant of Goettemoeller by using the extraction technique of Huang.  This would have been obvious because the plant of Goettemoeller exhibits a novel characteristic which would allow for greater production of stevia and higher seed yields and the major agronomic trait of stevia are the steviol glycosides which are found in the leaves.  Therefore it would have been obvious to the ordinary artisan to create a novel extract containing steviol glycosides from the novel plant of Goettemoeller first to confirm the presence and quantity of steviol glycosides and then as a method to producing steviol glycosides an economically important sweetener.  The ordinary artisan would have been motivated to combine these two methods in order to more efficiently grow S. rebaudiana and extract the artificial sweetener steviol glycosides because of the role of steviol glycosides as a sweetener in foods and beverages and the economic and agronomic advantages of more efficiently grown S. rebaudiana plants.  Therefore claim 60 is rejected as being obvious under Goettemoeller and Huang.  

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Goettemoeller, Seed Germination in Stevia rebaudiana, Perspectives on new crops and uses. ASHS Press, pages 510-511, 1999 in view of Huang, Preparative isolation and purification of steviol glycosides from Stevia rebaudiana Bertoni using high-speed counter-current chromatography, Separation and Purification Technology, 71 (2010) 220-224, and Kroyer, Stevioside and Stevia-sweetener in food: application, stability and interaction with food ingredients, Journal of Consumer Protection and Food Safety, (2010) 5:225-229.

With respect to claim 62, Goettemoeller in view of Huang does not teach the use of Stevia rebaudiana extracts to produce a consumable, food, or beverage.
With respect to claim 62, Kroyer teaches stevioside is a high intensity natural sweetener extracted from the leaves of S. rebaudiana and is a glycoside (Kroyer, Page 225, Column 1, Abstract – Page 225, Column 2, Paragraph 3).  Additionally, Kroyer teaches the use of stevioside to produce sweetened coffee and sweet tea (Kroyer, Page 229, Column 1, Paragraph 2).  Finally, Kroyer teaches that stevioside was a stable sweetener was not influenced by high temperatures.
It would have been obvious at the time of filing to use the novel steviol glycoside of Goettemoeller in view of Huang to create the sweetened beverage of Kroyer.  This would have been obvious because steviol glycosides are high intensity sweeteners and the steviol glycoside of Goettemoeller in view of Huang is capable of being produced in high quantities and the process of extracting it presents agronomic benefits over other methods using other S. rebaudiana varieties.  The ordinary artisan would have been motivated to combine these methods because Huang teaches that steviol glycosides are high sweetness and low calorie sweeteners with potential as food additives.  It would have been motivating to the ordinary artisan to combine these references because the novel S. rebaudiana plant of Goettemoeller has agronomic benefits that make the isolation of steviol glycosides using the method of Goettemoeller in view of Huang efficient and agronomically and economically beneficial, the ordinary artisan would have been motivated to use these steviol glycosides to sweeten a beverage as shown in Kroyer because the benefits of Goettemoeller in view of Huang would allow for steviol glycosides to be produced cheaper.  Therefore it would have been obvious to modify the 

Response to Arguments – Double Patenting
	Applicant’s cancellation of the previous claims renders the rejection moot.

Conclusion
	Claims 53-57 and 59-62 are rejected.
Claim 58 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SULLIVAN whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
 
	
/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663